Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing, a cannula carriage for moving the cannula, a stylet carriage for moving the stylet, a tensioning grip for tensioning the cannula carriage and the stylet carriage from an initial position into a tensioning position, an engaging member that is provided on the tensioning grip and has recesses adapted to engage with corresponding projections cannula carriage and the stylet carriage, wherein the engaging member is rotatably attached to the tensioning grip and is biased by a spring against a contact surface of the housing.
Group II, claim(s) 5-8, drawn to a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing, a cannula carriage for moving the cannula, a stylet carriage for moving the stylet, wherein the cannula carriage and the stylet carriage can be tensioned by a tensioning grip from an initial position into a tensioning position against respective springs, wherein the stylet carriage has a snap-in hook that is engaged with a stylet carriage holding surface of the housing when the stylet carriage is in its tensioning position, wherein the housing has a first key by the operation of which the engagement of the stylet snap-in hook with the stylet carriage holding surface by contact with the first key is released, and a second key by the operation of which the engagement of the cannula snap-in hook with the cannula carriage holding surface is released by contact with the second key, .
Group III, claim(s) 9-11, drawn to a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing, a cannula carriage for moving the cannula, a stylet carriage for moving the stylet, wherein the housing consists of at least two half-shells and comprises a cannula guiding portion at the front side of the biopsy gun through which the cannula is guided, wherein the at least two half-shells are locked in the area of the cannula guiding portion in both longitudinal directions of the biopsy gun that are opposite to each other.
Group IV, claim(s) 12, drawn to a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing, a cannula carriage for moving the cannula, a stylet carriage for moving the stylet, a tensioning grip for tensioning the cannula carriage and the stylet carriage, wherein the housing comprises a recess for placing a thumb of the operator using the biopsy gun on the side opposing to the tensioning grip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a biopsy gun comprising a cannula, a stylet guided in the cannula, a housing, a cannula carriage for moving the cannula, a stylet carriage for moving the stylet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swick (US 2015/0148704 A1). 
Regarding the technical feature shared between Groups I-IV, Swick teaches a biopsy device comprising a cannula and a stylet guided in the cannula (FIGS. 10-15 depict an embodiment of a biopsy device 10, and illustrate the actuation/firing buttons 12, 14 for firing the inner needle (not shown) and .
A telephone call was made to Douglas Goldhush on 6 April 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791